—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1999, which denied claimant’s application to reopen a previous decision denying his application for unemployment insurance benefits.
After the initial determination of the local unemployment insurance office disqualifying claimant from receiving unemployment insurance benefits, claimant requested a hearing, which he subsequently failed to attend. Based upon claimant’s default, the initial determination was sustained. Approximately 11 months later, claimant applied to reopen the decision. An Administrative Law Judge denied claimant’s application to reopen, and this decision was affirmed by the Unemployment Insurance Appeal Board, prompting this appeal.
We affirm. It is well settled that whether to grant an application to reopen is a matter for the Board to decide in the exercise of its discretion and, absent an abuse of such discretion, the Board’s decision will not be disturbed (see, Matter of Sorge [Commissioner of Labor], 268 AD2d 668). The record, which includes claimant’s proffered excuses for his failure to attend the hearing, reveals no abuse of discretion in the Board’s denial of claimant’s application to reopen (see, Matter of Fruci [Commissioner of Labor], 260 AD2d 831, 832). The Board’s decision is, therefore, affirmed.
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.